Citation Nr: 1543899	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  08-24 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a higher initial rating for Type II diabetes mellitus, rated 20 percent disabling prior to July 28, 2011 and 40 percent disabling thereafter.
 
2. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).

3.  Entitlement to a higher initial rating for right upper extremity neuropathy, currently rated as 10 percent disabling. 

4.  Entitlement to a higher initial rating for left upper extremity neuropathy, currently rated as 10 percent disabling. 

5.  Entitlement to a separate initial compensable rating for cataracts.  

6.  Entitlement to service connection for erectile dysfunction (ED) due to service-connected diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) from October 2006 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio and St. Petersburg, Florida, respectively.  In the October 2006 decision, the RO granted service connection for Type II diabetes mellitus and assigned an initial 20 percent disability rating, effective May 8, 2001.  In the July 2009 decision, the RO denied entitlement to a TDIU.

The RO in St. Petersburg, Florida currently has jurisdiction over the Veteran's claims.

In October 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In a September 2011 decision, the DRO assigned an initial 40 percent disability rating for Type II diabetes mellitus with peripheral neuropathy of the upper extremities and retinopathy, effective January 28, 2011.

The Veteran testified before the undersigned at a July 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

For the issues of upper extremity peripheral neuropathy, cataracts and erectile dysfunction, the Veteran filed timely notice of disagreements (NODs) for June 2013 and August 2013 rating decisions regarding these issues.  The RO has not issued a statement of the case (SOC) in response.  As a timely NOD initiates the appeals process, these issues must be remanded for issuance of a SOC as addressed in the remand section below.  Manlincon v. West, 12 Vet. App. 238 (1999).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The issues of TDIU, separate initial ratings for bilateral upper extremity peripheral neuropathy and cataracts, and service connection for ED are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 6, 2008, the Veteran had not had physician indicated regulation of activities due to diabetes mellitus, Type II.

2.  Beginning June 6, 2008, it is factually ascertainable that the Veteran had physician indicated regulation of activities due to diabetes mellitus, Type II.

3.  Throughout the appeals period, the Veteran has not had ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

4.  Throughout the appeals period, the Veteran has not had separable compensable diabetic complications, other than those reflected in the currently assigned disability ratings.  


CONCLUSIONS OF LAW

1.  Prior to June 6, 2008, the criteria for an initial rating in excess of 20 percent for service connected diabetes mellitus, Type II have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.119, Diagnostic Code 7913 (2014).

2.  Beginning June 6, 2008, the criteria for an initial rating of 40 percent, but no higher for service connected diabetes mellitus, Type II have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400(o), 4.14, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required for downstream issues, such permanency of the initial rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Veteran was provided November 2007 and June 2008 letters about evidence needed to substantiate his initial rating claim, including the criteria for assigning a disability rating and an effective date.  A remand for additional notification about how to substantiate the claim is not necessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records (STRs) and all of the identified relevant post-service VA treatment records and private medical records.  The Board notes that the available VA treatment records are through August 2013.  The Veteran has not identified any recent hospitalization or otherwise increased medical treatment for diabetes since August 2013.  Consequently, the Board finds that a remand to obtain VA treatment records after August 2013 would not raise reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d).  VA has fulfilled its duty to obtain relevant medical records.  

The Veteran was afforded adequate VA diabetes examinations, with the most recent one taking place in May 2013.  The examiner reviewed the claims folder, clinically examined the Veteran and provided reports responsive to the pertinent rating criteria.  There is no indication that diabetes has increased in severity since the most recent examination.  A remand for an additional examination is not necessary. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the October 2010 RO hearing and July 2012 Board hearing, the hearing officials identified the issue on appeal.  The Veteran provided testimony as to all treatment received for his diabetes and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  Based in part upon his hearing testimony, VA obtained updated medical records and furnished an updated VA examination.  The duties imposed by Bryant were thereby met.
	
The record reflects substantial compliance with the April 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The agency of original jurisdiction (AOJ) obtained updated VA outpatient records through August 2013 from the VA Medical Center (VAMC) in Bay Pines, provided a May 2013 VA diabetes examination, and readjudicated the claim in June 2013.

For the reasons stated above, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).  

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2014).  Under DC 7913, a 20 percent rating is assigned when there is evidence that the Veteran's diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent evaluation is assigned for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned when there is also evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  In order to show "regulation of activities" there must be medical evidence that it is necessary for a claimant to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  The United States Court of Appeals for the Federal Circuit has specifically affirmed that for disability rating criteria, such as DC 7913, written in the conjunctive, a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).  

In addition, a note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913. 

November 2000 VA treatment records reflect that the Veteran was an insulin dependent diabetic.  

May 2001 VA treatment records reflect that the Veteran was assessed as a diabetic patient without any diabetic complications.  Clinical testing showed elevated glucose levels, but the clinician noted that the Veteran had not taken his insulin last night.  A diagnosis of diabetes was listed.  No medication changes were made.  

January 2002 VA treatment records show that the Veteran presented for medication maintenance.  He did not report any new symptoms.  Clinical examination was unremarkable.  The examiner assessed controlled diabetes.  

January 2003 VA treatment records reflect that the Veteran had a 3 week hospitalization for pneumonia.  

May 2003 VA treatment records document that the Veteran was not following a diabetic diet.  His glucose had increased, but hemoglobin (A1C) was ok.  Clinical evaluation was unremarkable.  The examiner noted that the Veteran was on a diabetic diet and possibly needed a medication increase. 

September 2003 Social Security Administration (SSA) records reflect that the Veteran was considered disabled due to a primary diagnosis of rheumatoid arthritis with hand deformities and secondary diagnosis of diabetes.  

December 2003 private evaluation from Dr. F.D. indicates that the Veteran had a 25 year history of insulin dependent diabetes.  He denied any complications, to specifically include ketoacidosis, neuropathy and retinopathy.  He had poly joint arthralgias that were becoming progressively worse.  Dr. F.D. assessed insulin dependent diabetes with no evidence of end organ damage.  He commented that there were no diabetic complications.  

The Veteran had a February 2005 Board hearing regarding the issue of service connection for diabetes.  As relevant, he reported that he managed his diabetes with insulin injections.  A friend reported that he witnessed the Veteran having episodes of hypoglycemia with near comatose states.   

July 2005 VA emergency room (ER) notes reflect that the Veteran fell at home and hit his head.  He had an abrasion on his right forehead.  He reported being diabetic.  Before the fall, he had not eaten and consumed alcohol.  He also complained about general weakness and diffuse pain.  The examiner assessed syncopal episode versus alcohol intoxication.  Tests were ordered.  CT head scan was negative for cranial bleeding, but showed left anterior maxillary sinus wall fracture and minimal small vessel ischemic change.  He declined substance abuse treatment.  After a brief period of hospitalization, he was discharged in baseline condition.  

July 2005 VA neurology clinic records show that the Veteran complained about right sided weakness.  He had recently fallen after consuming approximately 8 beers.  He recalled being confused and weak.  He injured his right elbow and shoulder when he fell.  He thought he may also have had right leg weakness.  Clinical examination showed weakened bilateral hand strength.  The examiner assessed lacunar transient ischemic attack (TIA) and right side weakness secondary to trauma.  

July 2005 VA ophthalmology records reflect that the Veteran did not have a history of diabetic retinopathy.  He had recently fallen during a hypoglycemic episode.  He now had occasional flashes in his left eye and a black line during movement, described as a hair-like floater.  A complete ophthalmological examination was performed.  The examiner concluded that there were no visual problems associated with the trauma.

In December 2005, the Veteran had a VA diabetes examination with review of the claims folder.  He was currently treated for diabetes with once a day insulin injections.  He had episodic hypoglycemic reactions, with the most recent occurring three weeks ago.  However, they did not necessitate a hospital visit.  The examiner indicated that the Veteran did not require monthly clinic visits to manage his diabetes.  He was on a restricted diet, but did not have a restriction on strenuous activities.  The examiner further indicated that diabetic complications were not present.   Clinical examination was grossly normal with the exception of laboratory findings confirming diabetes.  The examiner reported that the Veteran recently retired from his usual job as a bricklayer due to bilateral hand arthritis.  He did not believe that diabetes affect the Veteran's occupational or usual daily activities.  

December 2005 VA ER records reflect that the Veteran presented to the ER with complaints of back pain.  He could not remember falling, but noted that he had been drinking and his blood sugar may have been low.  Clinical examination was significant for multiple abrasions and contusions.  The examiner assessed hypoglycemic event with multiple contusions.  The Veteran was currently stable.  He was discharged and instructed to carry snacks.  

February 2006 VA treatment records show that the Veteran again sought ER treatment for hypoglycemia.  He had fallen and did not remember the incident.  He later reported that he had not eaten since dinner.  He did not have any current complaints after being stabilized at the ER.  Clinical examination showed multiple superficial abrasions from the fall, but was grossly normal.  The examiner assessed hypoglycemia and the Veteran was discharged in satisfactory condition.  Follow-up primary care records show that the Veteran did not eat that evening.  He had not had any additional episodes since then.  Clinical examination was unremarkable.  The examiner assessed hypoglycemia, resolved.  

In November 2007, the Veteran was afforded another VA diabetes examination with review of the claims folder.  The Veteran again denied a history of diabetic ketoacidosis or hospitalization for uncontrolled diabetes or hypoglycemia.  He currently managed his diabetes through diet and insulin therapy.  He denied any current complaints or symptoms.  The examiner commented that there were no restricted activities due to diabetes.  He noted that the only complication was a July 2007 report of trace nonproliferative diabetic retinopathy of the left eye.  The Veteran related having hypoglycemic episodes resulting in syncope and caused him to visit the ER.  He estimated they occurred one to two times a month.  They were precipitated by concentrated sugar intake and the symptoms generally resolved within 15 to 20 minutes.  He reported that the episodes reduced his capacity for spontaneous activity.  The examiner commented that there were no occupational effects, exclusive of hypoglycemia.  The Veteran reported having a long history of numbness in his fingers and toes and occasional paresthesias in both feet.  Clinical examination showed impaired sensation to pinprick and finger touch to bilateral fingertips.  It also revealed impaired sensation to fine touch of the lower extremities.  Proprioception was intact.  Both feet were warm and deep tendon reflexes were intact.  The examiner assessed diabetes and peripheral neuropathy.      

December 2007 VA treatment records show that the Veteran reported better diabetic control with Novolog.  He denied any changes in his feet or eyes.  Clinical examination was unremarkable and laboratory findings were reviewed.  A diabetic nephropathy screen was ordered due to urine microalbumin.  No medication changes were ordered.   

In January 2008, the Veteran submitted statements from two employers.  They both reported that the Veteran experienced hypoglycemia at work and it negatively affected his performance.  He was not able to work on scaffolding or similar strenuous tasks due to it and consequently, lost wages. 

March 2008 VA treatment records show that the Veteran had difficulty falling asleep due to neuropathic symptoms.  He also recently had a positive ophthalmological finding for retinopathy.  Clinical examination was unremarkable and laboratory findings were reviewed.  The examiner assessed diabetes with improved control.  

April 2008 VA treatment records reflect that the Veteran was assessed as glaucoma suspect. 

June 2008 VA treatment records show that the Veteran requested a medical excuse from scaffolding work.  His primary care physician issued such a letter citing diabetes, neuropathy and rheumatoid arthritis as the disabling conditions.  

In June 2008, the Veteran reported that diabetes greatly impacted his life.  He stated that he could not perform physical labor, among other activities.  He believed his diabetes approximated the regulation of activities criterion under 38 C.F.R. § 4.119, DC 7913.  

A June 2008 statement from D.R. indicated that the Veteran was greatly limited in his occupational and recreational activities due to diabetes.  

A June 2008 statement from M.S. reported that she had to take the Veteran to the ER on two occasions for episodic hypoglycemia.  Many times he was able to be stabilized with food.  She believed the Veteran was diligent about following a diet and taking his medication, nonetheless he had erratic blood sugar levels.   

A June 2008 statement from R.S. reported that he had witnessed the Veteran suddenly coming close to losing consciousness at work on several occasions.  The Veteran continued to be lethargic and abnormal for the next few hours.  Despite encouragement, he refused to go to the hospital.  R.S. believed the Veteran was constantly at risk for hypoglycemia.  

A June 2008 statement from C.M. reported that he had saved the Veteran from grave danger on several occasions due to sudden altered consciousness states caused by hypoglycemia.  He knew the Veteran's employer significantly restricted his work tasks due to his hypoglycemia episodes.  He also reported that the Veteran was unable to ambulate more than short distances due to peripheral neuropathy in both feet.  

July 2008 VA treatment records reflect that the Veteran reported that his glucose levels decreased during strenuous activity.  He had to limit such activity to manage diabetes.  The examiner also noted that the Veteran had diabetic neuropathy.  

March 2009 VA treatment records reflect that the Veteran's blood sugars were stable.  

May 2009 VA treatment records show that the Veteran reported having foot pain over the last six months.  He was recommended to follow an exercise program and diet.  

July 2009 VA treatment records reflect that the Veteran complained about neuropathy symptoms in his hands and feet.  He was close to his hemoglobin (HGB) goal (7.4. versus 7).  He reported trying to follow a diet and limiting stress.  

September 2010 private ER records reflect that the Veteran was treated for a hypoglycemic episode.  He had taken his insulin in the morning and had a small meal.  He later experienced an altered state of consciousness.  Laboratory findings showed HGB of 10.9.  He was discharged home with medication instructions and advised to seek follow-up care for elevated creatine levels.  

October 2010 VA treatment records reflect that the Veteran had trouble controlling his blood sugar.  He reported being hypoglycemia with excessive exercise.  

At the October 2010 hearing, the Veteran stated that he could no longer work as a brick mason due to his frequent hypoglycemia from strenuous activity.  He had to otherwise limit his physical activities to prevent hypoglycemic episodes.  He checked his blood sugar four times per day.  He had neuropathy in all extremities and recently started being monitored for kidney problems. 

December 2010 VA treatment records show that the Veteran had several recent hypoglycemic episodes and visited the ER.  He had diabetic nephropathy.  The examiner assessed diabetes with fluctuating blood sugar and severe hypoglycemia.  He had stable HGB (A1C).  The clinician adjusted the Veteran's medication regimen.  
	
In December 2010, the Veteran was afforded a VA TDIU examination with review of the claims folder.  The examiner noted that the Veteran currently took insulin and oral medication for diabetes control.  Clinical examination was significant for bilateral dysthesia of the feet and decreased sensation to pinprick for all extremities.  The examiner diagnosed diabetes with attendant neuropathy affecting all extremities.  He believed that the Veteran was limited to sedentary occupational tasks due to rheumatoid arthritis and service-connected diabetes.  
	
In January 2011, Dr. A.B. issued a letter in support of the claim.  He reported that the Veteran had a restricted diet and regulation of activities to control his blood sugar.  However, normal exercise was recommended for general health and blood sugar control.   He could not participate in strenuous occupational and recreational 
activities due to sudden hypoglycemia. 

October 2011 VA treatment records show that the Veteran requested insulin pens.  He had difficulty administering insulin syringe injections because of his rheumatoid arthritis.  

November 2011 VA treatment records reflect that the Veteran had less hypoglycemia on his insulin regimen.  He reported the episodes usually occur when he is more active.  He had not had any serious episodes within the past month.  His HGB A1C level was above goal and his medication was adjusted.  The Veteran was encouraged to maintain a proper diet and bring a record of his blood sugar readings for clinical review.  

February 2012 VA treatment records show that the Veteran monitored his blood sugar three times a day.  He described having nocturnal and early morning hypoglycemia.  The clinician noted the current medication regimen and that the Veteran needed an insulin pen due to concomitant rheumatoid arthritis and peripheral neuropathy that made syringe administration difficult.  She advised the Veteran to attend diabetes classes, receive PharmCare assistance to manage correction doses, and obtain a continuous glucose monitor sensor, among other recommendations.  

May 2012 VA treatment records reflect that the Veteran's blood sugar was at goal.  He was able to manage his medication to prevent hypoglycemia and had an improvement in such episodes.  He denied any additional symptoms, except for blurry vision.  He was trying to improve his diet.  He could not exercise due to neuropathic foot pain and injured shoulder.  Blood glucose logs and diabetes laboratory findings were reviewed.  The clinician advised the Veteran about the right steps to correct an onset of a low blood sugar.  No medication changes were recommended.  The clinician counseled the Veteran about the importance of dietary changes and the Veteran appeared encouraged to improve his diet.  The Veteran was referred back to his primary care provider for diabetes management.    

July 2012 VA orthopedic records reflect that the Veteran complained about rheumatoid arthritis symptoms.  The clinician reported that the Veteran's diabetes was fairly well controlled and his renal laboratory findings were good.  He assessed rheumatoid arthritis affecting the left shoulder.  He advised against surgery due to his comorbidities.  

In July 2012, the Veteran had a Board hearing before the undersigned.  He reported having a significant history for hypoglycemic reactions.  However, he denied being hospitalized within the past 12 months.  He had pain in all extremities from neuropathy and had developed kidney problems.  He had also been diagnosed with retinopathy.  He reported that he could not work due to his symptoms.  

In August 2012, Dr. I.A. reported that he treated the Veteran for diabetes.  He believed that the Veteran could not work in any capacity.  

September 2012 VA nephrology clinic records show that the Veteran had stage 2 chronic kidney disease (CKD).  He creatine levels had recently improved.  He was advised to avoid all non-steroidal anti-inflammatory drugs (NSAID) and maintain good blood pressure and diabetes control.  He was discharged from the renal clinic.  

In May 2013, the Veteran was afforded another VA diabetes examination with review of the claims folder.  The examiner reported that the Veteran had insulin injections more than once a day.  However, he did not indicate that the Veteran had regulation of activities for diabetes management.  He reported that the Veteran visited his diabetes treating clinician less than two times per month.  He had not had any hypoglycemic episodes requiring hospitalization within the past year.  He affirmed that the Veteran had diabetic peripheral neuropathy.  He did not believe diabetes impacted the Veteran's ability to work.  The examiner also commented that ED was related to benign prostate hypertrophy (BPH) and alcohol use as opposed to diabetes.  For peripheral neuropathy, the examiner confirmed that it affected all extremities.  The Veteran described it as numbness and tingling.  It had been present for many years.  The examiner indicated that the Veteran had mild paresthesias and numbness in all extremities.  Upon clinical observation, the Veteran demonstrated full strength and normal deep tendon reflexes in all extremities.  Light touch and vibratory sensation was normal for all extremities.  The examiner reported that muscle atrophy was not found.  He concluded that the Veteran had mild incomplete paralysis of the median nerve for both upper extremities.  He stated that the Veteran had mild incomplete paralysis of the sciatic nerve for both lower extremities.  He opined that the mild peripheral neuropathy should not affect the Veteran's employability.  He cited complicating factors of alcoholism, severe rheumatoid arthritis, and B12 vitamin deficiency, which also may cause overlapping symptoms.      

The Veteran is currently service-connected for diabetes with retinopathy and cataracts; rated as 20 percent disabling from May 8, 2001 until January 28, 2011 and 40 percent disabling thereafter.  He contends higher ratings are warranted.  As explained below, the Board finds that a 40 percent initial rating, but no higher, is warranted beginning June 6, 2008 for service-connected diabetes.  38 C.F.R. § 4.119, DC 7913.

Throughout the appeal, the frequency of medical treatment for diabetes management does not approximate the frequency contemplated by the 60 percent rating criteria.  38 C.F.R. § 4.119, DC 7913; (VA examination reports from December 2005, November 2007, May 2013).  The Veteran has had periods of difficulty maintaining a diet/mediation regimen for satisfactory blood sugar control and experienced numerous episodes of impaired consciousness from hypoglycemia.  (See January and June 2008 lay statements).  These hypoglycemia episodes occasionally resulted in ER treatment.  However, he was hospitalized on only one occasion.  (See VA treatment records from July 2005, December 2005, February 2006; Private hospital records from September 2010).  For the incident resulting in hospitalization, the treating clinicians' notes suggest that acute alcohol intoxication was a causative factor.  (July 2005 VA ER records).  The above medical intervention for glucose management has not approximated the medical intervention contemplated by the 60 percent rating criteria during the appeals period.  Id.; Middleton, supra.; 38 C.F.R. §§ 4.3, 4.7, 4.119, DC 7913.  

Consequently, the next issue is whether the Veteran met the 40 percent rating criteria for diabetes prior to January 28, 2011.  On January 28, 2011, the Veteran's treating clinician reported that the Veteran was restricted from strenuous activities, but was encouraged to exercise.  The date of the letter is the basis for the currently assigned effective date for the 40 percent rating.  38 C.F.R. § 3.400(o).  The RO considered it the initial report concerning a factually ascertainable increase in disability.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913); Id.  The record shows that the Veteran's treating clinician issued a June 6, 2008 work excuse note.  It excused the Veteran from working on scaffolding due to diabetes, associated peripheral neuropathy and rheumatoid arthritis.  Resolving reasonable doubt in the Veteran's favor, the Board considers June 6, 2008 to be the initial date that it became factually ascertainable that medical evidence showed "regulation of activities" approximating the 40 percent rating criteria.  Id.; Middleton, supra.; 38 C.F.R. §§ 4.3, 4.7, 4.119, DC 7913.  

Prior to June 6, 2008, the evidence does not include a medical report stating that strenuous activities are to be avoided.  Again, while the lay statements support the claim, they are insufficient to show medical regulation of activities as contemplated by DC 7913.  Layno, supra.; Camacho, supra.; 38 C.F.R. § 4.119, DC 7913.  VA examination reports from December 2005 and November 2007 weigh against a finding of medical indication for regulations of activities due to diabetes.  At best, the January 2008 reports from the Veteran's employers provide clear evidence of the Veteran's difficulties with strenuous activity, but their reports are not considered medical evidence and do not account for the Veteran's comorbid rheumatoid arthritis.  Similar reasoning applies to rejecting the June 2008 lay statement as factually ascertainable evidence of medically indicated regulation of activities prior to June 6, 2008.  Id.  Prior to June 8, 2008, the Veteran had not been instructed by a clinician not to specifically participate in any activity.  Given the evidence above, medically indicated regulation of activities has not been shown to meet the regulation of activities element for a 40 percent rating under DC 7913 prior to June 6, 2008.  Camacho, 21 Vet. App. 365; Middleton, 727 F.3d 1172; 38 C.F.R. § 4.119 DC 7913.  An initial rating in excess of 20 percent for service-connected diabetes prior to June 8, 2008 is denied.  Id.

The Board declines to assign an additional separate initial rating based upon neurological, ophthalmological or renal manifestations of diabetes.  Currently, the Veteran is service-connected for peripheral neuropathy of the lower extremities, rated as 10 percent disabling for each extremity beginning December 20, 2007.  He is service-connected for peripheral neuropathy of the upper extremities, rated as a 10 percent disabling for each extremity beginning May 16, 2013.  He is not in receipt of separate ratings for any ophthalmological or renal disorder.  

Although the Veteran provided subjective reports of neurological and ocular symptoms being present for many years, such reports are general and vague as to his precise symptoms and temporal onset.  (See November 2007 VA examination report, referencing neuropathic symptoms being present for many years).  Notably, he has rheumatoid arthritis that also negatively affects joint use and is an alternative cause for his symptoms.  Thus, the Board does not find the Veteran's reports persuasive to show a factually ascertainable onset of separately compensable diabetic complications prior to the currently assigned ratings.  38 C.F.R. §§ 3.400(o), 4.3, 4.7, 4.119 DC 7913.

Several medical records suggest that the Veteran did not have diabetic complications for many years.  (VA treatment records from May 2001, VA examination report from December 2005, Private medical evaluation from December 2003).  The first medical report suggesting any ocular or neuropathic diabetic complication was from the November 2007 VA diabetes examination report.  At best, May and July 2009 VA treatment records reference subjective accounts of pain in all extremities.  December 2010 VA treatment records and contemporaneous VA examination report suggest abnormal kidney function from laboratory findings.  When the symptoms were clinically assessed by VA in May 2013, the examiner described the neurological severity as mild for all extremities and did not suggest that there were additional separately compensable diabetic manifestations.  In light of the medical reports above, the Board declines to assign higher initial or additional compensable rating for additional diabetic manifestations.  38 C.F.R. §§ 3.400(o), 4.3, 4.7, 4.119 DC 7913.

For the reasons stated above, a 40 percent rating for service-connected diabetes, but no higher, is granted beginning June 6, 2008.  Camacho, 21 Vet. App. 365; Middleton, 727 F.3d 1172; Id.  In all other respects, the preponderance of the evidence is against the claim, and separate or increased ratings are denied.  Id.

Additional rating considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected diabetes mellitus, Type II and attendant manifestations are fully contemplated by the applicable rating criteria, whether considered separately or in the context of additional service connected disabilities.  Mittleider v. West, 11 Vet. App. 181 (1998).  The symptoms are productive of fluctuating blood sugar, peripheral neuropathy, decreased renal function, and ocular symptoms.  The evidence does not suggest extraordinary symptoms or manifestations caused by diabetes that are not contemplated by the schedular rating criteria.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for the Veteran's increased rating claim.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 40 percent initial rating, but no higher, beginning June 6, 2008 is granted for service-connected diabetes; in all other respects the appeal is denied.  


REMAND

In February 2015, the Veteran submitted a VA Form 9 and indicated that he wanted a Board videoconference hearing for his TDIU appeal.  A hearing must be scheduled for this issue.  

Review of the VBMS efolder also shows that the Veteran has filed timely notice of disagreements (NODs) with respect to June 2013 and August 2013 RO decisions.  The RO/AOJ must issue an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case for the issues of service connection for erectile dysfunction and higher initial ratings for bilateral upper extremity neuropathy and cataracts.     

2.  After either the Veteran perfects a substantive appeal in response to the above statement of the case or the period for perfecting an appeal has expired, schedule the Veteran for a Board videoconference hearing as requested for the TDIU issue and any other issues that have been perfected for appeal.   


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


